        Case 4:18-cv-00811-SWW Document 16 Filed 06/27/19 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

 DAVID MACDONALD                             *
                           PLAINTIFF         *
                                             *
 V.                                          *
                                             *     CASE NO. 4:18CV00811 SWW
                                             *
 USAA SAVINGS BANK                           *
                 DEFENDANT                   *



           CORRECTED ORDER OF DISMISSAL WITH PREJUJDICE

       The order entered in this case on June 24, 2019 dismissed the case without

prejudice, but the parties specifically stipulated to dismissal with prejudice. See ECF No.

14. Accordingly, the order dismissing the case without prejudice [ECF No. 15] is

VACATED, and this action is hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED THIS 27TH DAY OF JUNE, 2019.

                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
